Citation Nr: 1129392	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  06-26 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include chronic degenerative lumbar discs, L4-L5, L5-S1.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2005 and July 2006 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), as well as from a July 2005 rating decision of a special claims processing unit ('Tiger Team') at the RO in Cleveland, Ohio.  

This case was previously before the Board in August 2010, at which time, the Board denied service connection for a low back disability, to include chronic degenerative lumbar discs, L4-L5, L5-S1.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated May 2011, the Court granted a Joint Motion for Remand, vacated the August 2010 Board decision, and remanded the case for compliance with the terms of the joint motion.  

The issue of entitlement for a total disability rating based on individual unemployability (TDIU), has been raised by the record in a February 2005 private treatment letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  When resolving all doubt in the Veteran's favor, the Veteran's current low back disability was incurred in service.  






CONCLUSION OF LAW

Given the benefit of the doubt to the Veteran, a low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


II.  Decision

The Veteran contends that service connection is warranted for his current low back disability as due to an in-service injury to his low back.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131 (West Supp. 2010).  Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Review of the Veteran's service treatment records reveals complaints of a low back disorder.  In November 1962, the Veteran was treated for back pain after bending over and not being able to get up without assistance while working.  The attending physician reported the Veteran had no pain in his legs, but had muscle spasms and tenderness over the sacrum with no swelling or bony abnormality.  The Veteran was diagnosed with a low back strain and prescribed Codeine, Robaxin, and bed rest.  The Veteran had no further complaints of back pain for the duration of his service, and the July 1965 separation examination report noted no abnormalities with regard to the Veteran's spine.  

In an August 2005 notice of disagreement (NOD), the Veteran reported seeking treatment for his low back from multiple private physicians immediately upon separation from service.  He sought treatment from Dr. C. in Miami, Florida, from 1965 to 1970; however, since the physician's death, these records are unobtainable.  Next, he sought treatment from a physician in Miami Springs, Florida from 1970 to 1978; however, since the Veteran cannot remember the physician's name, these records are also unobtainable.  From 1978 to 1982, the Veteran sought treatment from Dr. O. H., who reported in a September 2005 response that no treatment records were available for the Veteran.  Then in a May 2006 private treatment letter, Dr. A. Q. C. reported that he treated the Veteran for a recurrent/intermittent-post traumatic neuro-musculoskeletal injury at L4/L5 and L5/S1 from 1982 to 1989; however, the treatment records were destroyed in a flood, approximately in 1992/1993, and cannot be duplicated or reproduced.  Thereafter, the Veteran asserted seeking treatment from Dr. L. O. from 1993 to 1999 for his low back disability, yet the private treatment records from Dr. L. O. associated with the claims file do not document such treatment.  

Lastly, the Veteran reported that his current family physician is Dr. M. M. since 1999.  In a February 2005 private treatment letter, Dr. M. M. reported that he has not personally treated the Veteran for lumbosacral pain, but noted the Veteran's recurrent problems related to chronic pain and recurrent disability, which eventually caused the Veteran to stop working in the past two to three years.  Dr. M. M. referred the Veteran to the Citrus Diagnostic Center, where the Veteran underwent an August 2004 magnetic resonance imaging (MRI) of his lumbar spine.  The MRI report revealed moderate to severe loss of height at L4/L5, mild to moderate narrowing at L5/S1, and broad-based disc spur complex seen centrally at L5/S1 and L4/L5 which results in impress upon the anterior margins of the thecal sac.  There was no evidence of other bulging or herniated disc material identified, intra or extradural mass lesions noted, or paraspinous soft tissue masses demonstrated.  Dr. M. M. opined that the August 2004 MRI report "indicated evidence of chronic changes which may have started many years ago."      

The claims file also contains an August 2005 private treatment letter from Dr. W. C. who reported the Veteran has degenerative joint disease of the lumbar spine which began in the 1960s due to an in-service injury to the lumbar spine.  Since service, the Veteran "has had chronic pain which has gradually worsened . . . [and] that there is a relationship between the lumbar injury sustained in the military service and [the Veteran's] current condition."  Subsequently, in a May 2006 private treatment letter, Dr. W. C. reiterated the Veteran's diagnosis and reported that he has treated the Veteran with "various conservative measures including steroid injections and oral anti-inflammatory medications."  Despite such treatment, the Veteran continues to experience pain and Dr. W. C. does not anticipate any significant future changes with the Veteran's symptoms.  

In a September 2004 personal statement, the Veteran's wife reported that the Veteran has had trouble with his back since the in-service injury.  The Veteran sought treatment for his back "early on," but the treating physicians only prescribed medications and back braces, thus he stopped private treatment and resorted to taking hot showers, using over-the-counter pain medications, and learning to live with the pain.  She further noted that while the Veteran drove on trips, he stopped every two hours due to his back tightening up and his legs getting numb.  "Sometimes [the Veteran] would go for a period of time without a bad back seizure, but just one wrong move and the back would go out . . . [and] every morning getting up and out of bed is one of discomfort and loosening up with pain" for the Veteran.  

In a July 2006 personal statement, the Veteran's previous employer stated that the Veteran worked under his direct supervision from the mid-1960s to 1975 and witnessed the Veteran having back problems.  As a result of such observations, he assigned the Veteran to work mostly in the shop for wiring and testing equipment prior to installation, rather than the lifting of equipment and other related activity.  

Most recently in August 2006, the Veteran underwent a VA examination in connection with his claim on appeal.  The Veteran complained of low back pain since 1965 while on active duty.  The examiner noted the Veteran's history of stiffness, pain, weakness, and decreased motion in the low back, as well as his employment with a phone company after separation from service.  Following the examination, the Veteran was diagnosed with degenerative discs at L4-5-S1 of the lumbar spine.  The examiner opined that he could not resolve the issue of whether the Veteran's current lumbar degenerative disease is the result of his active duty service without resorting to mere speculation.  He explained that the Veteran was seen one time and treated conservatively for acute onset of back pain, assessed as a back strain, while in service, and there were no other injuries or incidents associated with the Veteran's low back disorder while in service.  

After review of the evidentiary record, the Board concludes that service connection is warranted for a low back disability.  The Veteran is not competent to state that his low back disability was incurred in service, as that requires a medical opinion or requires objective medical evidence.  Regardless, there is no reason for the Board to question the Veteran's credibility in this case, as he provided multiple consistent statements as to continuity of symptomatology regarding his low back disability and military service.  

In October 2004 and October 2005 personal statements, August 2005 NOD, August 2006 substantive appeal, via a VA Form 9, and September 2006 VA examination report, the Veteran consistently reported that onset of his current low back disability began during his military service.  These statements are also supported by the July 2006 personal statement from the Veteran's previous employer, which documents his physical observations of the Veteran's low back disability since the mid-1960s, which the Board notes as approximately within the same year as the Veteran's separation from service.  The Board acknowledges that the Veteran asserts his current low back disability was incurred in service and the corroborating July 2006 statement from his previous employer, thus, the Board finds the Veteran's statements as to continuity of symptomatology to be credible.  See Caluzaa v. Brown, 7 Vet. App. 498, 506 (1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table) (The Board must analyze the credibility and probative value of evidence.).  The evidence of record is also void of any intercurrent event or injury, and there is no evidence of record to suggest that the Veteran had any post-service occupational or recreational back injury.       

At the time of the August 2006 VA examination, the Veteran reported back pain since active duty.  The examiner was unable, however, to provide an opinion as to the etiology of the current back condition without resort to speculation.  There is no other competent opinion of record which provides a negative nexus opinion.  The only other medical opinion is the statement of Dr. W.C. in which it is concluded that there is a relationship between the current back disability and service and which notes that reported history of back pain in service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim.  It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility.  38 C.F.R. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56.  

Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a low back disability.    

ORDER

Entitlement to service connection for a low back disability, to include chronic degenerative lumbar discs, L4-L5, L5-S1, is granted.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


